Case 2:85-cv-04544-DMG-AGR Document 789 Filed 05/15/20 Page 1 of 5 Page ID #:37542



 1   JOSEPH H. HUNT
 2   Assistant Attorney General
     Civil Division
 3   WILLIAM C. PEACHEY
 4   Director, District Court Section
     Office of Immigration Litigation
 5   WILLIAM C. SILVIS
 6   Assistant Director, District Court Section
     Office of Immigration Litigation
 7   SARAH B. FABIAN
 8
     Senior Litigation Counsel, District Court Section
     Office of Immigration Litigation
 9         P.O. Box 868, Ben Franklin Station
10
           Washington, D.C. 20044
           Tel: (202) 532-4824
11         Fax: (202) 305-7000
12
           Email: sarah.b.fabian@usdoj.gov

13   Attorneys for Defendants
14

15                     UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     JENNY LISETTE FLORES; et al.,           )   Case No. CV 85-4544
17
                                             )
18           Plaintiffs,                     )   DEFENDANTS’ APPLICATION FOR
                                             )   LEAVE TO FILE UNDER SEAL
19
                  v.                         )   PORTIONS OF JUVENILE
20                                           )   COORDINATOR REPORTS
     LORETTA E. LYNCH, Attorney              )
21
     General of the United States; et al.,   )   Hearing Date: Not Set
22                                           )   Time:
             Defendants.                     )   Dept:
23
                                             )
24                                           )
                                             )
25
                                             )
26
Case 2:85-cv-04544-DMG-AGR Document 789 Filed 05/15/20 Page 2 of 5 Page ID #:37543



 1
           Defendants submit this Application seeking leave from the Court to file under
 2   seal portions of the Reports from the Juvenile Coordinators from U.S. Immigration
 3   and Customs Enforcement (“ICE”) and the U.S. Department of Health and Human
 4   Services (“HHS”), filed concurrently herewith, pursuant to Federal Rule of Civil
 5   Procedure 5.2(d) and Local Rule 79-5. As required by Local Rule 79-5.2.2(a),
 6   Defendants submit concurrently with this application the declaration of Sarah B.
 7   Fabian, a proposed order, and unredacted copies of the Reports. On May 15, 2020,
 8   counsel for Defendants contacted counsel for Plaintiffs, Peter Schey, by email
 9   regarding Defendants’ proposed filing, and Mr. Schey stated that Plaintiffs do not
10   oppose Defendants’ request to file these materials under seal.
11         The materials that Defendants seek to seal are:
12             • Exhibit A to the Juvenile Coordinator Report of Deane Dougherty (in
13                its entirety)
14             • Juvenile Coordinator Report of Aurora Miranda-Maese (portions)
15   Defendants seek to seal the first document because it contains personally identifiable
16   information regarding class members in ICE custody. Defendants seek to seal
17   portions of the second document that contain the names and identifying information
18   for ORR care providers because that information could potentially be used to
19   identify individuals who have tested positive for COVID-19, in violation of their
20   individual privacy rights. Given the potentially sensitive nature of the information
21   in these records, there is compelling reason to file them under seal in order to protect

22   the privacy of the individuals identified in these records and to avoid stigma or

23   embarrassment to those individuals.

24                                       ARGUMENT

25
           “[T]he courts of this country recognize a general right to inspect and copy

26
     public records and documents, including judicial records and documents.” Nixon v.

                                                1
Case 2:85-cv-04544-DMG-AGR Document 789 Filed 05/15/20 Page 3 of 5 Page ID #:37544



 1
     Warner Communications, Inc., 435 U.S. 589, 597 & n.7 (1978); see also Foltz v.
 2   State Farm Mutual Auto Insurance Comp., 331 F.3d 1124, 1134 (9th Cir.2003).
 3   Accordingly, the default rule is that “[a] party seeking to seal a judicial record . . .
 4   bears the burden of overcoming this strong presumption [in favor of access to court
 5   records] by meeting the ‘compelling reasons’ standard.” Kamakana v. City & Cty.
 6   Of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006). Compelling reasons support
 7   sealing these portions of Defendants’ reports because they contain personal
 8   information regarding class members, and/or information that might lead the public
 9   to identify individuals who have tested positive for COVID-19 in ORR facilities.
10   Courts have recognized individuals’ interest in the protection of such information.
11   See Doe v. Beard, 63 F. Supp. 3d 1159, 1166 n.4 (C.D. Cal. 2014) (collecting cases).
12   Therefore, there is compelling reason to seal these materials to protect the privacy
13   interests of class members and staff at ORR facilities.
14

15   ///
16

17   ///
18

19   ///
20

21

22

23

24

25

26

                                                2
Case 2:85-cv-04544-DMG-AGR Document 789 Filed 05/15/20 Page 4 of 5 Page ID #:37545



 1   DATED:    May 15, 2020           Respectfully submitted,
 2
                                      JOSEPH H. HUNT
 3                                    Assistant Attorney General
 4                                    Civil Division

 5                                    WILLIAM C. PEACHEY
 6                                    Director, District Court Section
                                      Office of Immigration Litigation
 7

 8
                                      WILLIAM C. SILVIS
                                      Assistant Director, District Court Section
 9                                    Office of Immigration Litigation
10
                                      /s/ Sarah B. Fabian
11                                    SARAH B. FABIAN
12
                                      Senior Litigation Counsel
                                      Office of Immigration Litigation
13                                    District Court Section
14
                                      P.O. Box 868, Ben Franklin Station
                                      Washington, D.C. 20044
15                                    Tel: (202) 532-4824
                                      Fax: (202) 305-7000
16
                                      Email: sarah.b.fabian@usdoj.gov
17
                                      Attorneys for Defendants
18

19

20

21

22

23

24

25

26

                                        3
Case 2:85-cv-04544-DMG-AGR Document 789 Filed 05/15/20 Page 5 of 5 Page ID #:37546



 1                             CERTIFICATE OF SERVICE
 2

 3
           I hereby certify that on May 15, 2020, I served the foregoing pleading on all

 4   counsel of record by means of the District Clerk’s CM/ECF electronic filing
 5
     system. Documents associated with this filing that are proposed to be filed under
 6
     seal will further be served on Plaintiffs’ counsel of record by other means.
 7

 8

 9
                                                   /s/ Sarah B. Fabian
                                                   SARAH B. FABIAN
10                                                 U.S. Department of Justice
11
                                                   District Court Section
                                                   Office of Immigration Litigation
12
                                                   Attorney for Defendants
13

14

15

16

17

18

19

20

21

22

23

24

25

26
